


EXHIBIT 10(e)
Wm. Bolthouse Farms, Inc.
Salaried & Hourly Administrative Performance-Based Incentive Plan


Participation - All salaried and hourly administrative employees of Wm.
Bolthouse Farms, Inc. (Bolthouse Farms) are eligible to participate in the
Bolthouse Farms Salaried & Hourly Administrative Performance-Based Incentive
Plan (Incentive Plan).


Performance Pay-Out Table - At the beginning of each fiscal year, the Campbell
Soup Company Chief Executive Officer (CEO) approves a Bolthouse Farms operating
plan that includes a number of financial targets. Payouts under the Incentive
Plan are based on individual performance and the achievement by Bolthouse Farms
of goals related to Earnings Before Interest, Taxes, Depreciation and
Amortization (EBITDA). A performance-payout table is established that outlines
potential payouts for attainment of various EBITDA outcomes representing a range
of performance above and below the approved EBITDA target (Performance-Payout
Table). If the minimum EBITDA threshold is not reached, the Incentive Pool is
reduced to zero. If the target EBITDA is achieved, the Incentive Pool equals
100% of the target value. If EBITDA exceeds the target value, the Incentive Pool
increases as set out in the Performance-Payout Table until reaching a
predetermined cap. The CEO approves the Performance-Payout Table and the final
total payout of all awards under the plan.


Incentive Pool - The Incentive Pool is the sum total of each participating
individual’s Incentive Target.


Individual Incentive Targets - Individual Incentive Targets are calculated by
multiplying an individual’s base salary by an incentive percentage for that
individual. An incentive percentage is determined each year for the following
groups of participants: Vice Presidents; Sr. Directors, Directors, Sr. Mangers
and Managers and Individual Contributors.


Payouts Under The Plan - Upon completion of the fiscal year, each participating
employee receives a performance rating based on their manager’s assessment of
their performance against objectives that were established at the beginning of
the fiscal year. The performance rating is linked to an individual multiplier
that may increase or decrease the final payout under the Incentive Plan for the
individual. In no event can the sum total of all individual payouts exceed the
EBITDA-adjusted Incentive Pool.


All participants (except for the President, CFO and CMO of Bolthouse Farms) are
eligible to receive a partial payout at the end of the first, second and third
fiscal quarters, if the quarterly EBITDA target for Bolthouse Farms is achieved.
Each quarterly payout opportunity represents 15% of the individual’s incentive
target. If a quarterly EBITDA target is not achieved, the payout for that
quarter may be earned if the year-to-date EBITDA target is achieved in a
subsequent quarter. However, the total amount earned by the end of the third
fiscal quarter cannot exceed 45% of an individual’s incentive target. Quarterly
targets are paid in cash and issued within 60 days following completion of the
applicable fiscal quarter. Quarterly payments are not recouped once paid to an
individual.


At the conclusion of the fourth quarter, each individual’s annual incentive
target is multiplied by the performance-payout table factor and the individual
multiplier to determine the final payout. If a quarterly payout was issued in
the first, second or third quarters, the sum total of the quarterly payouts for
each individual are subtracted from the final payout calculation.


Final payouts are paid in cash and issued within two and a half months following
completion of the fiscal year.


